DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banthia (US 9,400,888) in view of Trainin (US 2016/0007283).
Referring to Claim 15, Banthia teaches a near field communication, NFC, device, comprising:
an NFC front-end circuit 104 (fig. 1) configured to perform a communication with an external device 128 (fig. 1);
at least one processing unit configured to process one or more transactions between the NFC device and the external device (see 703 of fig. 7); and
an NFC controller configured to control the NFC front-end circuit (see 704 of fig. 7 and col. 1, lines 61-65).
Banthia does not teach wherein the NFC controller is configured to block a current data frame, which is being received by the NFC front-end circuit, if the processing unit has not fully processed a previous data frame. Trainin teaches wherein 
Claim 26 has similar limitations as claim 15.
Referring to Claims 16 and 27, Trainin also teaches blocking a response received from the processing unit in the NFC front end circuit receives or has received the current data frame (see paragraph 94 noting that no indication of how much of the current data frame is indicated in the claim and processor 112 in fig. 1).
Referring to Claims 17 and 28, Trainin also teaches the response received from the processing unit is a response to the previous data frame (BACK in paragraph 94).
Referring to Claims 18 and 29, Trainin also teaches accepting the current data frame if the processing unit has fully processed the previous data frame (paragraph 94 where when BACK is sent that indicates that the previous data frame is sent and processed and the signal for the subsequent frame is received).

Referring to Claims 20 and 31, Banthia also teaches processing the transactions between the NFC device and the external device includes processing transactions between a plurality of processing units of the NFC device and said external device, wherein said processing units are coupled to the NFC controller through different interfaces (see different processing units 803 of fig. 8 and 703 of fig. 7 as well as NFC controller 704 of fig. 7 and multiple interfaces 774 and 788 of fig 7).
Referring to Claims 21 and 32, Banthia also teaches the current data frame includes a command (see col. 3, line 59 to col. 4, line 3 which shows frames starting a connection timer).
Referring to Claim 22, Trainin also teaches the NFC controller is configured to block the command if the processing unit has not fully processed the previous data frame (paragraph 94 showing BAR and BACK as a result of a portion of the previous data frame received).
Referring to Claim 23, Banthia also teaches the processing unit is a secure element (see 706 of fig. 7).
Referring to Claim 24, Banthia also teaches a mobile phone or a portable computer, such as a tablet (see col. 1, lines 33-35).
Referring to Claim 25, Banthia also teaches the transactions include payment transactions and/or transit transactions (see col. 3, lines 41-49 which shows payment card transactions).
.
	
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
The applicant argued that Trainin does not teach “wherein the NFC controller is configured to block a current data frame, which is being received by the NFC front-end circuit, if the processing unit has not fully processed a previous data frame”. The limitation as currently worded is still read on by Trainin. The above rejection has shown more clarification as to how paragraph 94 of Trainin reads on the above limitation by showing that when at least a portion of the one or more data frames is received, only a portion indicates that all the frames were not completely received and processed, which would mean that the causing of the processor to not send one or more subsequent data frames is the blocking of the current data frame as a result of a portion of the previous frame being received. Nothing in paragraph 94 clearly shows that all of the previous frame has been received which means that it is obvious that when the paragraph states that a portion of the frame has been received, then the frame has not been fully processed as the claim states. Therefore, as paragraph 94 states, subsequent data frames are not sent, or in other words blocked from being sent.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648